Name: Commission Regulation (EEC) No 1626/90 of 15 June 1990 amending Regulation (EEC) No 906/90 adopting exceptional support measures for the market in pigmeat in Belgium
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 6 . 90 Official Journal of the European Communities No L 152/57 COMMISSION REGULATION (EEC) No 1626/90 of 15 June 1990 amending Regulation (EEC) No 906/90 adopting exceptional support measures for the market in pigmeat in Belgium THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of classical swine fever in certain production regions in Belgium, exceptional support measures for the market in pigmeat have been adopted for that Member State by Commission Regula ­ tion (EEC) No 906/90 (3), as last amended by Regulation (EEC) No 151 1 /90 (4); Whereas, for veterinary reasons, the restrictions on the free movement of live pigs and pigmeat products remain in force ; whereas, therefore, the final date laid down for the buying of heavy pigs and heavy piglets pursuant to Regulation (EEC) No 906/90 should be extended ; Whereas, in order to take account of the adjustment of the market support arrangements with effect from 1 8 June 1990, it is necessary to fix the maximum numbers of animals which can be sold to the Belgian intervention agency during the period 9 to 17 June 1990 ; Whereas because of the delay in the implementation of the support measures, provision should be made for all pigs for which applications were submitted up to and including 8 June 1990 to be taken over by the Commu ­ nity ; Whereas the measures to combat the disease have been revised so that in future the exceptional veterinary measures to eradicate it will be applied more selectively on the basis of absolute need around infected holdings ; whereas provision should be made therefore for excep ­ tional market support measures in the entire surveillance zone defined in Annex II to Commission Decision 90/ 1 61 /EEC (5) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 906/90 is hereby amended as follows : 1 . in Article 1 , '8 June 1990 ' is replaced by ' 17 June 1990'; 2. the following paragraphs are added to Article 1 : 'From 9 to 17 June 1990 the Belgian intervention agency shall accept, at the expense of the Community, buying-in applications for pigs submitted during that period in respect of up to 55 000 heavy pigs and up to 18 000 iheavy piglets . However, purchases for which applications were submitted up to 8 June 1990 for a total of 109 000 heavy piglets and 330 000 heavy pigs shall be char ­ geable to the Community.' ; 3 . in Article 2 ( 1 ), 'outside one kilometre from the infected holdings lying' is deleted. Article 2 This Regulation shall enter into force on *he day of its publication in the Official Journal of the European Communities. It shall apply with effect from 9 June 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . 0 OJ No L 129, 11 . 5. 1989, p. 12. (3) OJ No L 93, 10 . 4 . 1990, p. 27. if) OJ No L 141 , 2. 6 . 1990, p. 49 . 0 OJ No L 90 , 5 . 4. 1990 , p . 26 .